TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00455-CV


                                   Matthew Reece, Appellant

                                                v.

                    Federal Home Loan Mortgage Corporation, Appellee



           FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     NO. C-1-CV-19-002696, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on September 25, 2019. On November 4,

2019, this Court sent a notice to appellant informing him that his brief was overdue and that a

failure to file a satisfactory response by November 14, 2019, would result in the dismissal of this

appeal for want of prosecution. To date, appellant has not filed a brief or a motion for extension

of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P.

42.3(b).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: November 27, 2019